SENTENCIA
(Regla 50)
El 5 de julio de 2000, la parte demandada peticionaria, el Sr. Primitivo Santiago Sánchez y otros, mediante la pre-sentación de un auto de certiorari, nos solicita que revise-mos la sentencia dictada por el Tribunal de Circuito de Apelaciones el 16 de mayo de 2000.(1) Mediante esta sen-*480tencia se desestimó el recurso de apelación presentado por dicha parte por supuestamente no haber notificado a la parte demandante apelada una copia completa y legible del escrito de apelación dentro del término jurisdiccional provisto por la ley y los reglamentos. El 15 de septiembre de 2000 la Segunda Sala Especial de Verano(2) denegó la expedición del certiorari.(3) La parte demandada peticiona-ria solicitó reconsideración, a la cual se opuso la parte de-mandante recurrida.
Con el beneficio de la comparecencia de ambas partes, y al amparo de la Regla 50 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, expedimos en reconsideración el recurso y revocamos la sentencia desestimatoria recurrida.
A continuación narramos los hechos pertinentes.
El Tribunal de Primera Instancia dictó una sentencia el 23 de diciembre de 1999, la cual fue notificada el 13 de enero de 2000, contra la parte demandada aquí peticiona-ria, el Sr. Primitivo Santiago Sánchez y otros. Mediante dicha sentencia se declaró con lugar la demanda instada por la parte aquí recurrida, el Sr. Andrés Cirilo Encarna-ción y otros, sobre anulación de contrato de arrendamiento y daños y perjuicios. El tribunal ordenó al señor Santiago entregar al señor Cirilo la finca objeto del arrendamiento.
Inconforme, el señor Santiago acudió, mediante recurso de apelación, ante el Tribunal de Circuito de Apelaciones el lunes 14 de febrero de 2000. Pasado un mes, el represen-*481tante legal del señor Cirilo, el Ledo. Genaro Rodríguez Ge-rena, presentó una moción en la cual solicitó la desestima-ción del recurso de apelación porque se le había notificado una copia defectuosa del mismo.(4) Señaló que faltaban las páginas 3, 4 y 5 del recurso, el cual consta de 8 páginas, y que las restantes no eran legibles. Adujo que debido a que el recurso de apelación estaba incompleto e ilegible, equi-valía a no haber sido notificado del mismo, pues colocaba a la parte apelada en una posición de indefensión y despo-jaba al tribunal apelativo de jurisdicción para entender en el caso. Sin embargo, no acompañó con la moción de deses-timación el recurso de apelación supuestamente incom-pleto e ilegible que le fuera notificado.
El señor Santiago, a través de su representante legal el Ledo. Eli B. Arroyo, presentó su oposición y expuso especí-ficamente que:
... Las alegaciones aducidas por la apelada no constituyen fundamento para desestimar la apelación pues no se encuen-tran entre las causas que, para ello, señala la Regla 83 del Reglamento de este Honorable Tribunal, además de que no se remitieron dichas copias para constatar tales alegaciones. En efecto, las páginas omitidas o ilegibles, producto obviamente de un defecto de la máquina de fotocopiar, pueden ser fácilmente sustituidas a cuyos fines se está remitiendo en esta fecha copia de todas las ocho (8) páginas del escrito de apelación del abo-gado de la apelada.
En vista de ello, el foro apelativo ordenó al licenciado Rodríguez Gerena que acreditara bajo juramento sus ale-gaciones contenidas en su moción de desestimación. Dicho licenciado presentó una declaración suscrita y jurada en la que expresó que las alegaciones contenidas en la moción de desestimación son ciertas. Con ésta no acompañó las pági-nas que, según él, eran ilegibles. Expuso, además, que en la oposición a la moción de desestimación se había acep-*482tado que a la copia del recurso de apelación notificada a la parte apelada le faltaban tres (3) páginas y las demás eran ilegibles por defectos de la máquina de fotocopiar.
Mediante réplica, el licenciado Arroyo alegó y declaró, también bajo juramento, que llevó a cabo personalmente el procedimiento de fotocopiar el escrito de apelación, que co-sió personalmente las páginas del recurso, el cual presentó a la Secretaría del foro apelativo, y luego acudió a las ofi-cinas del correo para remitir copia del escrito al abogado de la parte apelada. Afirmó que “[djurante todo ese procedi-miento me percaté de que las copias del escrito de apela-ción estaban completas sin que le faltaran páginas y, en particular, la que remití por correo certificado al Ledo. Genaro Rodríguez Gerena tenía todas sus páginas [,] lo que advertí nuevamente mientras hacía fila en la oficina de[l] correo”. Así las cosas, el foro apelativo desestimó el recurso de apelación por falta de jurisdicción. Concluyó que al rea-lizar el licenciado Arroyo expresiones en la Oposición a la Moción de Desestimación sobre la mera posibilidad de que la copia de la parte apelada del recurso no fuera notificada completa dentro del término jurisdiccional provisto por ley, priva de jurisdicción para considerarlo en los méritos, ya que es a la parte apelante a quien le corresponde acreditar en forma concreta y definitiva la jurisdicción del foro apelativo. Por no estar de acuerdo con esta determinación, el señor Santiago acude ante nos con el siguiente señala-miento de error:
Erró el Tribunal de Circuito de Apelaciones, Circuito Regional VII de Carolina-Fajardo, al asumir que el abogado del apelante había admitido la posibilidad de que la fotocopia del recurso que notificó al abogado de los allí apelados estuviese incom-pleta y al desestimar, por ello, el recurso por alegada falta de jurisdicción.
*483hH hH
En síntesis, la parte peticionaria hace las siguientes alegaciones: que la mera alegación del licenciado Rodrí-guez Gerena en la Moción de Desestimación no constituye prueba suficiente para demostrar que no recibió copia com-pleta del recurso de apelación; que no hay aceptación al-guna en las alegaciones hechas por el licenciado Arroyo en la Oposición a la Moción de Desestimación, sino que se señala una posibilidad, tal y como fue percibida por el foro apelativo, según se desprende de la sentencia emitida, y que dicha posibilidad fue derrotada con la presentación de la declaración jurada por parte del licenciado Arroyo afir-mando que la copia del recurso de apelación notificada a la parte apelada estaba completa.(5) El licenciado Rodríguez Gerena, a su vez, sometió ante nos una moción de desesti-mación en la cual alega que en la Oposición a la Moción de Desestimación presentada ante el foro apelativo, el licen-ciado Arroyo aceptó su incumplimiento con el reglamento del foro apelativo y no una mera posibilidad.
El Art. 4.002 del Plan de Reorganización de la Rama Judicial Núm. 1 conocido como la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, establece el dere-cho de apelación de toda sentencia final dictada en casos originados en el Tribunal de Primera Instancia. 4 L.P.R.A. sec. 22k. La Regla 53.1(c) de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que el recurso debe ser presentado dentro del término jurisdiccional de treinta (30) días con-tados desde el archivo en autos de una copia de la notifica-*484ción de la sentencia dictada por el tribunal apelado. Por su parte, la Regla 53.2(d), supra, dispone que la notificación del recurso de apelación presentado ante el foro apelativo tiene que hacerse a todas las partes o a sus abogados de récord dentro del término para apelar. Del lenguaje de esta regla se puede colegir que la notificación a las partes de un escrito de apelación constituye un requisito jurisdiccional. En consecuencia, su inobservancia conlleva la desestima-ción del recurso, ya que priva de jurisdicción al foro apelativo. Véase Colón Morales v. Rivera Morales, 146 D.P.R. 930, 933-934 (1998).
En el caso de autos, él foro apelativo expuso que es a la parte apelante a quien le corresponde acreditar la jurisdic-ción del tribunal. Esto incluye que se establezca que noti-ficó a la parte apelada dentro del término jurisdiccional provisto por ley. Entendemos que ello se cumplió cuando en el escrito de apelación presentado ante el foro apelativo, el señor Santiago certificó haber remitido por coreo certifi-cado con acuse de recibo fotocopia del recurso al señor Ci-rilo conforme a lo establecido en la Regla 15 del Regla-mento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A. Hay que recordar que sobre el uso del correo certificado se ha resuelto que el mismo es un medio feha-ciente para establecer la fecha del depósito en el correo. De ese modo queda establecida cumplidamente y sin lugar a dudas la fecha en que se perfeccionó la notificación. Eastern Sands, Inc. v. Roig Comm. Bank, 146 D.P.R. 51 (1998).
Ahora bien, el licenciado Rodríguez Gerena alegó que la copia del recurso que le fuera notificada estaba incompleta e ilegible. Sin embargo, no trajo ante la consideración del foro apelativo copia del recurso alegadamente mal perfec-cionado, para así constatar lo alegado. Cuando el licen-ciado Arroyo presentó su oposición a la desestimación, el foro apelativo ordenó al licenciado Rodríguez Gerena que expusiera bajo declaración jurada lo alegado en la moción de desestimación. Entendemos que la orden emitida por el *485foro apelativo estuvo dirigida a obtener una prueba feha-ciente más que una mera alegación. Sin embargo, el asunto se complicó cuando el licenciado Arroyo también presentó una declaración jurada aseverando que sí había notificado conforme a derecho dentro deí término. Ante la disyuntiva en que se encontraba el foro apelativo, al tener ante su consideración dos-declaraciones juradas en abierta contra-dicción, optó por no entrar a considerar las mismas y expo-ner que inicialmente en la oposición a la moción de deses-timación el licenciado Arroyo aceptó la posibilidad de que la copia de la parte apelada hubiera sido notificada con páginas omitidas o ilegibles, por lo que incumplió con su deber de acreditar fehacientemente la jurisdicción de dicho foro.
Sin embargo, de una lectura del párrafo al cual se alude se puede inferir que el licenciado Arroyo no estaba acep-tando lo alegado por el licenciado Rodríguez Gerena. Hay que tomar en consideración que en la certificación en el recurso de apelación, el licenciado Arroyo expuso que se hizo la notificación conforme a derecho. Cabe señalar ade-más que el escrito de apelación que obra en el Tribunal de Circuito de Apelaciones está completo y es enteramente legible. Dicho foro tampoco hizo mención de que las copias remitidas a los Jueces adolecían de ese defecto.
Bajo estas circunstancias, el foro apelativo no podía con-cluir que el apelante había incumplido con su deber de no-tificar el recurso de apelación legible y completo a la parte recurrida.
Por las razones antes expuestas y a tenor con la Regla 50 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, se expide el recurso presentado, se revoca la senten-cia desestimatoria del Tribunal de Circuito de Apelaciones y se devuelve el caso para que continúen los procedimientos de forma compatible con lo aquí resuelto.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El
Juez Asociado Señor Rebollo López
emitió una opinión concurrente y disidente. El Juez Asociado Señor Rivera Pérez no intervino.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

— O —

(1) La parte peticionaria presentó oportunamente una moción de reconsidera-ción que fue denegada el 2 de junio y modificada el 7 de junio de 2000.


(2) Esta Sala estaba integrada por el Juez Presidente Señor Andréu García y los Jueces Asociados Señores Hernández Denton, Corrada Del Río y Rivera Pérez. El Juez Asociado Señor Rebollo López no intervino. El Juez Presidente hizo constar que expediría.


(3) El 20 de septiembre emitimos una resolución para enmendar nune pro tune nuestra Resolución de 15 de septiembre para que en ésta se expresara que el Juez Asociado Señor Rivera Pérez no había intervenido.


(4) En la moción expuso que debido a la enfermedad de su esposa le fue impo-sible presentarla más temprano. Para demostrar lo alegado, sometió evidencia mé-dica pertinente.


(5) Además, se señala que el licenciado Rodríguez Gerena tiene carácter mendaz debido a que en una ocasión fue separado indefinidamente del ejercicio de la aboga-cía y la notaría ante un patrón en que las firmas falsificadas y la conducta de dicho licenciado hizo viable el traspaso ‘legal” de vehículos hurtados. In re Rodríguez Gerena I, 132 D.P.R. 693 (1993). Es menester señalar que posteriormente el Tribunal Supremo, en reconsideración, limitó la sanción a la separación permanente de la notaría. In re Rodríguez Gerena II, 132 D.P.R. 1031 (1993).